Citation Nr: 0823799	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to May 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDING OF FACT

The veteran's bilateral patellofemoral syndrome results in 
minimal degenerative changes in the right knee and a Baker 
cyst of the left knee, but without any limitation of motion, 
instability, or subluxation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's bilateral patellofemoral syndrome of the knees have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, limitation of motion and instability of the 
knee are two separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, 
the Court has held that held that in cases where the record 
reflects that the appellant has multiple problems due to 
service-connected disability, it is possible for a appellant 
to have "separate and distinct manifestations", permitting 
separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

In this case, the RO has evaluated the veteran's bilateral 
patellofemoral syndrome as 10 percent disabling under 
Diagnostic Code 5010-5257.  Diagnostic Code 5010 indicates 
that traumatic arthritis is to be evaluated as degenerative 
arthritis by applying Diagnostic Code 5003.  

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71, 
Diagnostic Code 5003 (2007).  Diagnostic Codes 5260 and 5261 
are the appropriate diagnostic codes for limitation of motion 
of the knee.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Id.

Diagnostic Code 5003 also provides for a 20 percent 
disability rating where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.

Under Diagnostic Code 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the recurrent 
subluxtion or lateral instability is "slight," a 20 percent 
evaluation will be assigned where the subluxation or lateral 
instability is "moderate," and a 30 percent evaluation will 
be assigned where the subluxation or lateral instability is 
"severe."  38 C.F.R. § 4.71.  

Objective findings from a July 2005 VA examination indicate 
that the veteran had no instability of his knees and there is 
no mention elsewhere in the record of any instability.  The 
veteran had negative Lachman and McMurray tests.  Active 
range of motion did not produce any weakness, fatigue, or 
incoordination of the knees.  An MRI exam in August 2004 did 
not show any tears in either knee.  The record is absent for 
any mention of subluxation.  Therefore, all evidence is 
against assigning a rating under Diagnostic Code 5257.  

The August 2004 MRI shows minimal degenerative changes in the 
veteran's right knee and a Baker cyst of his left knee.  Even 
resolving reasonable doubt in favor of the veteran and 
analogizing the Baker cyst to arthritis for the purpose of 
Diagnostic Code 5003, a single 10 percent evaluation for x-
ray evidence of arthritis of 2 or more major joints or 2 or 
more minor joint groups is warranted under that diagnostic 
code because there is no evidence of record of incapacitating 
exacerbations.  There is simply no basis to award a higher 
evaluation.  Objective testing (the MRI) has provided 
evidence against this claim. 

Furthermore, the July 2005 VA examination report stated that 
the veteran had full range of motion from 0 degrees of 
extension to 140 degrees of flexion without pain and no pain 
on manipulation or palpable tenderness.  See 38 C.F.R. § 
4.71, Plate II (Normal range of motion of the knee is 140 
degrees of flexion and 0 degrees of extension).  
Significantly, the examiner stated that active range of 
motion did not produce any weakness, fatigue, or 
incoordination, providing more evidence against this claim.   

This is evidence against assigning any compensable ratings 
under Diagnostic Codes 5003, 5010, 5260, 5261, or by 
application of 38 C.F.R. § 4.40, 4.45, or 4.59, based on 
limitation of motion.  There is no evidence to the contrary.

The Board acknowledges the veteran's subjective complaints in 
his September 2006 formal appeal of recurrent swelling, 
stiffness, and persistent, chronic pain in his knees, which 
worsens after standing for long periods at work.  Likewise, 
the Board is aware that the veteran reported to the VA 
examiner in 2005 that his pain interferes with his activities 
of daily living, such as climbing the stairs at his 
apartment.  

However, in the July 2005 examination report, the examiner 
observed that the veteran had a normal gait, full range of 
motion without pain, and no pain on manipulation or palpable 
tenderness.  Furthermore, the examiner stated that active 
range of motion did not produce any weakness, fatigue, or 
incoordination.  The Board finds these objective findings to 
be more probative of any pain, incoordination, or 
fatigability than the subjective statements of the veteran.  
Further, a 10 percent disability evaluation indicates some 
problem with the veteran's knees. 

Additionally, the veteran has submitted a June 2006 letter 
from a Dr. "R.H.", who reported that the veteran suffers 
limitations in his daily activities because of his 
disability.  Dr. R.H. expressed the opinion that the veteran 
is no less than 40 percent disabled.  

However, Dr. R.H.'s statement is not probative of the 
evaluation to be assigned for the veteran's disability on 
appeal.  As explained above, disability ratings are assigned 
based on application of the Schedule for Rating Disabilities 
found at Part 4 of Chapter 38 of the Code of Federal 
Regulations.  There is no evidence that Dr. R.H. has 
considered the schedular criteria, and he has not offered an 
opinion as to their applicability to the veteran's 
disability.  Without any rationale to support his opinion, 
Dr. R.H.'s statement that the veteran's "disability at this 
time is no less than 40 percent" is meaningless, and his 
letter has no probative value.  

In any event, this medical statement and the veteran's lay 
statements are clearly outweighed by the evidence against 
this claim. 

Finally, the RO and the Board have considered whether 
disabilities arising out of the veteran's bilateral 
patellofemoral syndrome warrant referral for extra-schedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2007).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extra-schedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extra-schedular consideration is 
not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extra-schedular 
rating.  Id.  

The RO considered an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extra-schedular consideration was not warranted in this 
case.  The Board agrees. 

Ratings have been assigned pursuant to schedular criteria 
that contemplate the disability and symptomatology resulting 
from the veteran's bilateral patellofemoral syndrome.  
Therefore, no referral for extra-schedular consideration is 
required and no further analysis is in order.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for a disability rating in 
excess of 10 percent.  The Board does not find evidence that 
the evaluation should be increased for the veteran's 
bilateral patellofemoral syndrome for any separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, in increased rating claims, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified with respect to 
increased rating claims, that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from non-compensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

Here, the VCAA duty to notify was substantially satisfied by 
way of letters sent to the veteran in June 2005 and June 
2006.  

The June 2005 letter informed the veteran of what evidence 
was required to substantiate his claim for an increased 
rating for bilateral patellofemoral syndrome, such as medical 
records and statements from doctors or other individuals who 
can describe in what manner the veteran's disability has 
become worse.  The June 2005 letter also informed the veteran 
of the veteran's and VA's respective duties for obtaining 
evidence.  

Notice as to assignment of disability ratings and notice as 
to assignment of effective dates was also provided to the 
veteran in June 2006 after the initial adjudication of his 
claims by the RO in August 2005.  

The June 2006 letter informed the veteran of what factors VA 
considers in assigning disability ratings, including the 
impact of the condition and symptoms on employment.  
Additionally, he was given examples of what medical and lay 
evidence he should submit, such as statements from employers 
regarding how his disability affects his ability to work and 
statements from people who have witnessed how his disability 
affects him.  Finally, the veteran was told that relevant 
diagnostic codes published as Title 38 Code of Federal 
Regulations, Part 4 would be used to rate his disability.  
However, the veteran was not informed of the specific 
diagnostic codes that would be applied in rating his 
disability or what measurements and test results would be 
considered.

Here, the duty to notify with regard to disability ratings 
and effective dates was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
statement of the case issued in July 2006 and a supplemental 
statement of the case in February 2007, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court observed that whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim serve to render any notice error non-prejudicial is a 
factor to consider in undertaking a prejudicial error 
analysis.  

Here, the veteran did not receive proper VCAA notice that 
specific measurements would impact on the rating assignment, 
such as measurements regarding the limitation of motion of 
the knee.  However, this error did not affect the essential 
fairness of the adjudication.

The July 2006 statement of the case provided the veteran with 
all the relevant diagnostic codes.  This notice was followed 
by a readjudication in February 2007.  Even though the 
statement of the case did not cure the notice defect, it 
provided the veteran with the information regarding 
measurements applicable to rating his disability.  Since 
then, the veteran has had over two years to submit additional 
evidence regarding limitation of motion and has failed to do 
so.  The statement of the case and subsequent opportunity to 
develop the case during the appellate proceedings has served 
to render any notice error non-prejudicial.  Hence, the Board 
finds that the notice defect has not affected the essential 
fairness of the veteran's claim and no corrective action is 
necessary on the part of VA.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's service treatment 
records, as well as VA outpatient treatment records.  The 
veteran was also afforded a VA examination in July 2005.  
Another examination was scheduled for January 2007, but the 
veteran failed to report.  

It is not clear whether the VA examiner in July 2005 reviewed 
the veteran's claim file.  However, VA's duty to assist does 
not specifically require a VA examiner to review the 
appellant's claim file.  See 38 U.S.C. § 5103A(d).  
Additionally, although "the Court has held that under 
certain circumstances, the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, the Court has never decided that in every 
case, a medical examiner must review all prior medical 
records before issuing a medical opinion or diagnosis."  
Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997). 

Here, although the examiner does not specifically state that 
he reviewed the veteran's claim file, his summary of the 
veteran's medical history is consistent with that contained 
in the claims file.  The examiner also reviewed the August 
2004 MRIs as part of his review.  Thus, the Board finds that 
the examiner considered the veteran's current disability in 
light of his medical history as required by 38 C.F.R. § § 4.1 
and 4.2.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


